Name: Commission Implementing Regulation (EU) 2017/2205 of 29 November 2017 on detailed rules concerning the procedures for the notification of commercial vehicles with major or dangerous deficiencies identified during a technical roadside inspection (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: economic geography;  transport policy;  information and information processing;  information technology and data processing;  technology and technical regulations;  executive power and public service;  land transport
 Date Published: nan

 30.11.2017 EN Official Journal of the European Union L 314/3 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2205 of 29 November 2017 on detailed rules concerning the procedures for the notification of commercial vehicles with major or dangerous deficiencies identified during a technical roadside inspection (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/47/EU of the European Parliament and of the Council of 3 April 2014 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Union and repealing Directive 2000/30/EC (1), and in particular Article 18(1) thereof, Whereas: (1) In accordance with Article 18(1) of Directive 2014/47/EU, in cases where, inter alia, major or dangerous deficiencies are identified in a vehicle not registered in the Member State of inspection, the contact point is required to notify the results of the inspection to the contact point of the Member State where the vehicle is registered. The notification shall contain the elements of the roadside inspection report set out in its Annex IV, which has to be drawn up by the inspector on completion of a more detailed inspection in accordance with Article 16(2) of Directive 2014/47/EU. (2) In order to facilitate communication between the national contact points, the Commission is required to adopt detailed rules for the implementation of the notification procedure. (3) In accordance with Article 18(1) of Directive 2014/47/EU, the notification shall preferably be communicated through the national electronic register referred to in Article 16 of Regulation (EC) No 1071/2009 of the European Parliament and the Council (2). (4) Article 16(2) of Regulation (EC) No 1071/2009 specifies the mandatory minimum content of the national electronic registers. However, the elements of the roadside inspection report as set out in Annex IV to Directive 2014/47/EU do not form part of that mandatory minimum content. (5) Article 16(5) of Regulation (EC) No 1071/2009 provides that the national electronic registers are to be interconnected. (6) Due to the limited scope of Article 16(2) of Regulation (EC) No 1071/2009 and the resulting limited scope of the European Registers of Road Transport Undertakings' (ERRU) system, the notification set out in Article 18(1) of Directive 2014/47/EU cannot be transmitted via the national electronic registers using that system. (7) However in order to avoid unnecessary administrative burdens and costs, the system architecture of ERRU should be used to develop the messaging system for the notification stipulated by Article 18(1) of Directive 2014/47/EU. (8) The common rules for the interconnection via ERRU are established in Commission Regulation (EU) No 1213/2010 (3). (9) Commission Implementing Regulation (EU) 2016/480 (4) will introduce significant amendments to the general functionalities of ERRU and replace Regulation (EU) No 1213/2010 as of 30 January 2019. The messaging system used for the roadside inspection (RSI) notification will be built on the general functionalities of ERRU. (10) In order to limit administrative burdens and procedures and to ensure coherence it is therefore necessary that the messaging system used for notifications following a RSI also becomes applicable as of 30 January 2019. (11) The provisions on personal data protection, as laid down in particular by Directive 95/46/EC of the European Parliament and the Council (5), apply to the processing of any personal data pursuant to Directive 2014/47/EU. In particular, Member States should implement appropriate security measures to prevent misuse of personal data. (12) Where applicable, the provisions on personal data protection, as laid down by Regulation (EC) No 45/2001 of the European Parliament and of the Council (6) apply to the processing of any personal data pursuant to Directive 2014/47/EU. (13) The measures provided for in this Regulation are adopted in accordance with the opinion of the Committee set up by Article 19(1) of Directive 2014/45/EU of the European Parliament and of the Council (7), HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down the rules applicable to the notification of the results of a technical roadside inspection (RSI) of commercial vehicles with major or dangerous deficiencies communicated via the RSI system referred to in Article 3. Article 2 Definitions In addition to the definitions set out in Regulation (EU) 2016/480, for the purposes of this Regulation, the following definitions shall apply: (1) RSI message means the notification message following a more detailed technical roadside inspection referred to in Article 10(3) of Directive 2014/47/EU sent via the RSI system or other secure network in a structured format as set out in the Annex to this Regulation; (2) RSI more detailed report means the document issued after a more detailed roadside inspection referred to in Article 16(2) of Directive 2014/47/EU; (3) Member State of registration means the Member State in which the vehicle is registered or, in cases where the vehicle is not subject to registration under the national legislation, put into service. Article 3 RSI system 1. The Commission shall set up a messaging system (RSI system) using the system architecture of the messaging system of the European Registers of Road Transport Undertakings in accordance with Regulation (EU) 2016/480. The RSI system shall facilitate the notification obligation laid down in Article 18(1) of Directive 2014/47/EU. 2. The RSI system shall fulfil the technical specifications laid down in Annexes I, III points 1 and 2, V, VI and VII to Implementing Regulation (EU) 2016/480 and in the Annex to this Regulation. Article 4 Notification 1. The contact point of the Member State which carried out the technical roadside inspection shall notify without delay the results of the inspection to the Member State of registration. 2. The Member State conducting the technical roadside inspection shall notify the Member State of registration using the RSI system, in accordance with the procedures and technical requirements laid down in the Annex. Article 5 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 30 June 2020. However, Article 4(1) shall apply from 20 May 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 127, 29.4.2014, p. 134. (2) Regulation (EC) No 1071/2009 of the European Parliament and the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (OJ L 300, 14.11.2009, p. 51). (3) Commission Regulation (EU) No 1213/2010 of 16 December 2010 establishing common rules concerning the interconnection of national electronic registers on road transport undertakings (OJ L 335, 18.12.2010, p. 21). (4) Commission Implementing Regulation (EU) 2016/480 of 1 April 2016 establishing common rules concerning the interconnection of national electronic registers on road transport undertakings and repealing Regulation (EU) No 1213/2010 (OJ L 87, 2.4.2016, p. 4). (5) Directive 95/46/EC of the European Parliament and the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (6) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (7) Directive 2014/45/EU of the European Parliament and of the Council of 3 April 2014 on periodic roadworthiness tests for motor vehicles and their trailers and repealing Directive 2009/40/EC (OJ L 127, 29.4.2014, p. 51). ANNEX Minimum requirements for the content of the XML messages 1. Header All the XML messages exchanged with the system shall have the same header to identify the sender, the recipient, the date and time sent, and some technical information. Common Header Mandatory Version The official version of the XML specifications shall be specified through the namespace defined in the message XML Schema Definition file (XSD) and in the version attribute of the header element of any XML message. The version number (n.m) shall be defined as fixed value in every release of the XSD. Yes Test Identifier Optional id for testing. The originator of the test shall populate the id and all participants in the workflow shall forward/return the same id. In production it shall be ignored and shall not be used if it is supplied. No Technical Identifier A UUID uniquely identifying each individual message. The sender generates a UUID and populates this attribute. This data is not used in any business capacity. Yes Workflow Identifier The workflow Id is a UUID and shall be generated by the requesting Member State. This id is then used in all messages to correlate the workflow. Yes Sent At The date and time in Coordinated Universal Time (UTC) format when the message was sent. Yes Timeout This is an optional date and time (in UTC format) attribute. This value shall be set only by the Hub for forwarded requests. This shall inform the responding Member State of the time when the request will be timed out. It is optional so that the same header definition may be used for all message types regardless of whether or not the Timeout attribute is required. NOT USED, as we send only notifications, no response is expected. No From The ISO 3166-1 Alpha 2 code of the Member State sending the message or EU (EU used when sending error messages from the Hub). Yes To The ISO 3166-1 Alpha 2 code of the Member State to which the message is being sent or EU (EU used when sending error messages to the Hub). Yes 2. More Detailed Report In case of communicating the result of a more detailed technical roadside inspection, the RSI message and the automatically sent acknowledgement message shall be composed as follows. In order to facilitate the notification, the checklist set out in Annex IV, the reasons for failure and the assessment of the deficiencies set out in Annex II to Directive 2014/47/EU shall be included in the RSI message as an optional content. The RSI message shall always be sent by the Member State of inspection to the Member State of registration. The receipt of the RSI message shall not be refused. The acknowledgement message serves to acknowledge the reception of the notification message. RSI Notification Request Mandatory Business Case Identifier A serial or reference number identifying each individual case. A case Id could be used to keep a link when more than one workflow of messages is used to treat the same case, for instance when sending an initial notification and later a more detailed one, both related to the same case. (Text) Yes Sending Authority The competent authority that issues the RSI message. (Text) Yes RSI Details Yes RSI Identifier The unique ID of the RSI in the Member State of inspection. Facilitates communication and allows the Member State of registration to ask for more details to the Member State of inspection, who can use it to search in their database. (Text) No Location The place where the RSI occurred. Could be exact coordinates, municipality, town, etc. (Text) Yes Date/Time The date of the RSI in ISO 8601 UTC Format (YYYY-MM-DDThh:mm:ssZ) Yes Inspector The name of the officer, inspector or authority who conducted the RSI. (Text) Yes Vehicle Details Yes Category The vehicle category.  N2 (3,5 to 12 t)  N3 (more than 12 t)  O3 (3,5 to 12 t)  O4 (more than 10 t)  M2 (> 9 seats to 5 t)  M3 (> 9 seats more than 5 t)  T5  T1b,  T2b,  T3b,  T4.1b,  T4.2b  T4.3b  Other vehicle category (Selectable list, one item selected only) Yes Other category Specify the other category:  M1, N1, O1, O2, T1a, T2a, T3a, T4a, T4.1a, T4.2a, T4.3a, C, R1a, R1b, R2a, R2b, R3a, R3b, R4a, R4b, S1a, S1b, S2a, S2b, L1e, L2e, L3e, L4e, L5e, L6e, L7e (Selectable list, one item selected only, only if Other is chosen but not mandatory) No Registration The registration number of the vehicle. (Text) Yes VIN The vehicle identification number of the vehicle. (Text) Yes Odometer The odometer reading of the vehicle at the time of the RSI. IMPORTANT: If an odometer is fitted, this field must be filled in, otherwise put 0. (Number) Yes Transport Undertaking/Holder Details Yes (One of both must be filled Undertaking or Holder) Transport Undertaking Yes (Only if Undertaking) Undertaking Name The name of the transport undertaking. (Text) Yes Undertaking Address The address of the transport undertaking (address, postal code, city, country). (Text) Yes Undertaking Community Licence The number of the Community licence (according to Regulations (EC) No 1072/2009 and (EC) No 1073/2009) IMPORTANT: If the Community licence is known it must be filled in. (Text) Yes Holder (in case of no undertaking) Yes (Only if Holder) Company Yes (Only if Holder is a company) Name The name of the Holder company. (Text) Yes Address The address of the Holder company (address, postal code, city, country). (Text) Yes Natural person Yes (Only if Holder is a natural person) Family Name The family name of the Holder. (Text) Yes First Name The first name(s) of the Holder. (Text) Yes Address The address of the Holder (address, postal code, city, country). (Text) Yes Registration certificate Number of the Registration certificate. No Driver Details Yes Family Name The family name of the driver. (Text) Yes First Name The first name(s) of the driver. (Text) Yes Driving Licence The driving licence number of the driver. If possible, for better identification. (Text) No Driving Licence country The country where the driving licence was issued in two letter code ISO 3166-1 alpha 2. No Checked item (this section is repeated for each Checked Item; mandatory for a RSI message and then at least one item must be indicated as checked) Yes Item The items defined in checklist of Annex IV to Directive 2014/47/EU. If an item is selected, it means that it has been checked. List items: (0) Identification (1) Braking equipment (2) Steering (3) Visibility (4) Lighting equipment and electrical system (5) Axles, wheels, tyres, suspension (6) Chassis and chassis attachments (7) Other equipment incl. tachograph and speed limitation device (8) Nuisance incl. emissions and spillage of fuel and/or oil (9) Supplementary tests for category M2 and M3 vehicles (10) Cargo securing (Selectable list, one item selected only) Yes Failed? For each Checked item the result of the check (Passed/Failed): True if Failed (True/False) Yes Checked item detail (If result is Failed, for each Checked item this section is repeated for each deficiency found) No (Only if result is Failed, but it's not mandatory to indicate more details) Reason for failure For each Checked item = Failed, the detail of the deficiency as defined in Annex II to Directive 2014/47/EU. List items:  0.1.a IDENTIFICATION OF THE VEHICLE > Registration number plates (if needed by requirements) > Number plate(s) missing or so insecurely fixed that it is (they are) likely to fall off.  1.1.1.a BRAKING EQUIPMENT > Mechanical condition and operation > Service brake pedal/hand lever pivot > Pivot too tight.  6.2.5.a.1 CHASSIS AND CHASSIS ATTACHMENTS > Cab and bodywork > Driver's seat > Seat with defective structure.  Etc. (Selectable list, one item selected only, if there are more than one deficiencies this sub-section shall be repeated for each one) The assessment of the deficiency is not indicated, it is known in accordance with Annex II to Directive 2014/47/EU. IMPORTANT: In Annex II, some reasons for failure are not numbered, i.e. 6.2.5.a has two options, to know to which one we are referring they shall be numbered 1 and 2 in the system. Yes Rectified? Has the failure been rectified in the Member State of inspection? True = Yes (True/False) No Result of inspection Yes Result of inspection The RSI result (Passed/Failed): True if Passed (True/False) Yes Prohibition or Restriction Prohibition or restriction of using the vehicle, which has dangerous deficiencies. (True/False) Yes PTI Requested? Is the Member State of inspection requesting the Member State of registration to conduct a periodical technical inspection? True = Yes (True/False) Yes RSI Notification Acknowledgement (Sent automatically) Mandatory Status Code Status code of the acknowledgement. (Selectable list, one item selected only) Yes Status Message Any additional comments to the Status Code. (Text) No